DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/10/2021 has been entered. Claims 1 and 4-7 remain pending in the application. Applicant’s amendments to the claims and drawings have overcome each and every objection, 112(a) rejection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 01/14/2021.
	NOTE: Applicant is required to submit a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patented claims in the OEE application. A lack of a statement may be treated as a non-responsive reply. However, in the interest of compact prosecution, the Examiner is considering the amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bruns (US 4784014 A).
Regarding claim 1, Bruns discloses a joint shaft structure (see Fig. 1) comprising: a base member (see annotated figure below, 10, 10A); an output shaft member (12) that is supported on one side of the base member (lower side in the figure) so as to be rotatable around a rotational axis (14); and a strain wave gear reducer (46, 48, 50, 60) that rotates the output shaft member relative to the base member by transmitting rotation of a motor (32), disposed in a hollow part of the base member (see annotated figure below, wherein 32 is disposed in a hollow part between 10, 10A),  to the output shaft member while reducing a speed of the rotation, wherein: the strain wave gear reducer includes: a wave generator (46, 48) fixed to a shaft (34, 36) that is rotated around a longitudinal axis (14) coinciding with the rotational axis by a driving force from the motor; a substantially cylindrical flexspline (50) having a first end (lower end of 50 in the figure) and a second end (upper end of 50 in the figure),  an elastic part being provided at the first end (see Fig. 1), the second end being fixed to the base member (via 56 and 22), the elastic part having  a shape of a thin-walled cylinder elastically deformable in a radial direction (see Fig. 1) and including  a plurality of external teeth (see column 2 lines 24-25, wherein external teeth of the elliptically deformed ring 50) arrayed in a circumferential direction on an outer circumferential surface (see Fig. 1), and  the wave generator being fitted inside the elastic part (see Fig. 1); a ring gear (60) that is disposed on a radially outer side of the flexspline (see Fig. 1) and fixed to the output shaft member (via 64), and has internal teeth meshing with the external teeth (see column 2 lines 24-26, wherein external teeth of the elliptically deformed ring 50 engage the teeth of an internally toothed ring 60);24852-2510-1791, v. 1Application No.: 16/117,423Docket No.: RR54250.PO47US the output shaft member has an opening (38) larger than an outside diameter of the wave generator, at a position adjacent to the elastic part (see Fig. 1); and  a cover (40) that closes the opening in an openable manner (via unlabeled screw).
Regarding claim 4, Bruns discloses the shaft (34, 36) is a motor shaft provided in the motor (see Fig. 1); and the base member (see annotated figure below, 10, 10A) is provided with a through-hole (24) having an opening diameter smaller than an outside diameter of the wave generator (46, 48) but larger than an outside diameter of the motor shaft (see Fig. 1), and with a motor mount on which the motor having the motor shaft passed through the through-hole is mounted (see Fig. 1, element which screws pass through into motor 32).
Regarding claim 5, Bruns discloses a horizontal articulated robot (see Fig. 1) comprising the joint shaft structure according to claim 1 (see rejection of claim 1 above), wherein: the rotational axis (14) extends along a vertical direction (see Fig. 1); and the output shaft member (12) is disposed above or below the base member (see Fig. 1).
the rotation axis (14) extends in a vertical direction (see Fig. 1); the output shaft member (12) is disposed above the base member (see annotated figure 1 rotated 180°, 10, 10A); and the opening (38) in the output shaft member is located vertically above the flexspline (see Fig. 1 rotated 180°, 50; Note: the orientation of figure 1 of Bruns shows the output shaft member 12 is disposed above the base member 10, 10A and the opening 38 is located vertically below the flexspline 50, however, a simple 180° rotation of the figure results in the above limitations. For example, the device in figure 1 of Bruns can be mounted to a ceiling, while a 180° rotation of the device can be mounted on a floor).
Regarding claim 7, Bruns discloses the first end of the flexspline (see Fig. 1 rotated 180°, upper end of 50 in the figure) is positioned vertically above the second end (see Fig. 1 rotated 180°, lower end of 50 in the figure. Note: the orientation of figure 1 of Bruns shows the first end of the flexspline positioned vertically below the second end of the flexspline, however, a simple 180° rotation of the figure results in the above limitations. For example, the device in figure 1 of Bruns can be mounted to a ceiling, while a 180° rotation of the device can be mounted on a floor).


    PNG
    media_image1.png
    671
    637
    media_image1.png
    Greyscale

1 - US 4784014 A Figure 1 Annotated

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Bruns does not disclose that the motor is inside of the support 10, the Examiner respectfully disagrees. The Examiner notes that the limitation in question reads “a motor, disposed in a hollow part of the base member”. As can be seen from figure 1 of Bruns, the motor is supported on one side by a structure 10, however, the motor is also supported on the opposite side of the motor by a structure which is not shaded or labeled. As such, the Examiner has labeled this second portion of the support 10A in the above figure, and has mapped 10, 10A as the base member in the rejection of claim 1. As can be seen in the figure of Bruns, the motor (32), disposed in a hollow part (the space between 10, 10A) of the base member (10, 10A). Therefore, Bruns discloses each and every limitation of claim 1. 
Regarding Applicant’s arguments that claim 6 expressly claims that the output shaft member is disposed above the base member, and that claim 7 expressly claims that the first end is positioned vertically above the second end, both in contrast to the arrangement of Bruns, and therefore distinguish over Bruns, the Examiner respectfully disagrees. Bruns does not disclose that the orientation of the figure is materially significant. As such, a person having ordinary skill in the art would recognize that the device of Bruns can be employed with the motor shaft facing downward, as shown in the figure, leftward, rightward or even upward. In other words, rotating the figure of Bruns 90, 180 or 270 degrees does not produce a new patently distinct device. Therefore, newly added claims 6 and 7 do not patently distinguish over the figure of Bruns, rotated 180°.      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658